Case 1:21-cr-00026-CRC Document 20 Filed 07/14/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT FOR
THE DISTRICT OF THE DISTRICT OF COLUMBIA

 

 

)
UNITED STATES, )
)
v. ) Crim. No. 2Imjto- «AS
)
CHISTOPHER ALBERTS, )
Defendant. )
)
MOTION TO WITHDRAW

 

Comes now John C. Kiyonaga, counsel for Defendant Christopher Alberts, and moves
this Court for leave to withdraw as Defendant’s counsel for the reason that undersigned was
retained prior to the Superceding Indictment for the defense of charges less serious than those
currently at bar.

Further, Defendant respectfully requests the appointment of replacement counsel.

Counsel for the Government does not object to this motion.

SEEN AND AGREED:

pe ALBERTS

Respectfully Submitted,

CHRISTOPHER ALBERTS
By Counsel

/s/
John C. Kiyonaga

600 Cameron Street

Alexandria, Virginia 22314
Telephone: (703) 739-0009
Facsimile: (703) 340-1642
E-mail: john@johnckiyonagaa.com

Counsel for the Defendant
Case 1:21-cr-00026-CRC Document 20 Filed 07/14/21 Page 2 of 2

Certificate of Electronic Service

\
I hereby certify that on July 152021 , I electronically filed the foregoing with the Clerk of
Court using the CM/ECF System, with consequent service on all parties.

/s/
John C. Kiyonaga
